In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3767

E UNICE M AGNUS,
                                                  Plaintiff-Appellant,
                                  v.

S T. M ARK U NITED M ETHODIST C HURCH,

                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
         No. 1:10-cv-00380—Harry D. Leinenweber, Judge.



      A RGUED M AY 31, 2012—D ECIDED A UGUST 8, 2012




 Before B AUER, S YKES, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Eunice Magnus brought suit
alleging associational discrimination under the Amer-
ican with Disabilities Act (ADA), 42 U.S.C. § 12112(b)(4),
among other claims no longer at issue. She asserts that
St. Mark United Methodist Church terminated her
based on unfounded assumptions concerning her as-
sociation with her mentally disabled daughter. On sum-
mary judgment, the church presented evidence that it
2                                             No. 11-3767

in fact terminated Magnus because of her unsatisfactory
work performance and refusal to work weekends.
Magnus responded that the church terminated her just
two weeks after giving what she calls a “merit-based
raise” and just one day after she arrived an hour late
to work because of a medical situation with her
disabled daughter. She contends that the timing of her
termination, coupled with her just-received-merit-
based raise, is sufficient to infer associational discrim-
ination. We, like the district court, disagree.
  Despite Magnus’s contrary assertions, the evidence
shows that she received an-across-the-board raise, the
same as all other full-time employees, not one based on
merit. Further, no evidence suggests that the church
was dissatisfied with her one-hour late arrival or
believed it would become a problem. And most impor-
tantly, the evidence reveals that the church had decided
to terminate her employment the weekend before her
late arrival. As correctly observed by the district court,
Magnus’s true complaint is that the church, by mandating
she work weekends, failed to accommodate her need
to care for her disabled daughter. But unfortunately for
Magnus, the ADA does not require employers to rea-
sonably accommodate employees who do not them-
selves have a disability. As such, Magnus’s claim fails
as a matter of law.


                       I. FACTS
  Magnus was initially employed by the church as a
receptionist and secretary in 1997 but left in 1998.
No. 11-3767                                           3

Reverend Jon McCoy re-hired her in 2006 to work part-
time on the weekends and evenings. Shortly after hiring
her in 2006, McCoy became aware that Magnus had a
daughter with a disability; Magnus discussed with McCoy
problems she was having with her daughter and he
consoled her. Magnus worked weekends for the church
from 2006 to early 2008. Her daughter at the time
was residing in an assisted-living facility. Magnus was
allowed to take her daughter home on the weekends;
Magnus’s son cared for his sister while Magnus was
working. Magnus testified that it was her under-
standing that she could only take her daughter home
on weekends.
  Magnus accepted a full-time salaried secretary posi-
tion in February 2008 with a new schedule of Monday
through Friday. Her letter of employment stated that
the Staff Parish Relations Personnel Committee intended
“to establish a Performance Review program for lay staff
that will enable the [committee] to recommend future
compensation adjustments based on job performance.”
Nancy Branker, the only other paid secretary, was
Magnus’s supervisor. She worked Tuesday through
Thursday and Saturday and Sunday.
  In the spring of 2008, Branker no longer wanted to
work every weekend and proposed that she and Magnus
alternate weekends. To try and accommodate Branker’s
request, McCoy asked Magnus on three different oc-
casions if she would work weekend days, but Magnus
refused each time, explaining that she took her disabled
daughter home on the weekends. (Magnus’s son was no
4                                             No. 11-3767

longer available to look after his sister in Magnus’s ab-
sence.) Julian Valentine, volunteer chairman of the com-
mittee, also asked Magnus to work weekends and sent
this email to the other committee members after
Magnus refused: “I pointed out that this was a non-nego-
tiable request. She accused me of threatening her job
security! I’ve asked Rev. McCoy to write a letter
informing Ms. Magnus that she will be required to work
a weekend schedule & if she’s unable to comply, the
church will have to make other arrangements! As much
as I personally like Ms. Magnus, it is my opinion that
the church will have to find a replacement for her!”
  In response to Valentine’s email, McCoy proposed a
schedule to the committee whereby the secretaries
would work an alternating schedule with eight straight
days on and four days off. He explained that “while
8 days on and 4 days off may seem difficult, it is the
best option for us if there are only two full-time
secretaries who are available.” He also stated that “[t]he
conversation regarding Ms. Magnus’ job being threatened
is not the primary focus. It was never the intent to
make her feel threatened. The larger concern is related
to the impact upon Ms. Branker of having her to
always have to work every weekend.” Deborah Lindsey,
a member of the committee, responded, “Not so sure
you can work an employee 8 days in a row,” and
included an explanation of the One Day Rest In Seven
Act found on the Illinois Department of Labor website.
  McCoy emailed Valentine another proposed schedule
to send to the committee members. He stated that
No. 11-3767                                              5

“[a]fter much time and deliberation alone and with the
assistance of Ms. Branker and Ms. Magnus the following
schedule is proposed . . . [which] will allow two consecu-
tive weekends off and two consecutive weekends ‘on.’
Unfortunately, it also requires that one set of off days
will not be consecutive. Also, this schedule necessitates
that the secretaries work seven consecutive days once
per [month], if they agree. I realize that Ms. Lindsey
noted this scheduling will require the consent of the
secretaries (i.e., working seven consecutive days).” Magnus
testified that she was never given any proposed
schedule, but was instead asked to work weekends in
addition to her regular week-day schedule, which she
refused to do. Branker suggested to McCoy that the
church use volunteers to cover weekends but he
rejected this suggestion, explaining that the church has
had trouble finding volunteers to work those days
and noting security concerns with giving volunteers
access to confidential information. Ths issue of weekend
scheduling was not again raised with Magnus.
  In November, Branker was off work for several weeks
due to an illness, requiring Magnus to cover her work-
load, including finding volunteers to cover shifts. Around
this time, McCoy wrote a memo to the committee com-
plaining about Magnus’s clerical work deficiencies.
McCoy pointed out that Magnus was not entering any
information in the daily-report logs, which made it
difficult to have a temporary employee help with tasks.
He also noted that she needed to improve “(1) Scheduling/
coordinating staff needs for weekend events; (2) operation
of the telephone answering machine; and (3) timely
6                                             No. 11-3767

bulletin production.” McCoy talked to Magnus about
these deficiencies, including her poor phone etiquette.
Magnus explained that she was doing the job of four
secretaries (the church previously had three to four
clerical employees) and was experiencing pressure due
to her daughter’s disability. McCoy testified that
Magnus’s unsatisfactory work performance was an on-
going issue. Magnus, on the other hand, testified that
this was the only time the church complained about
her work and she otherwise received accolades for her
excellent job performance from McCoy and numerous
other church members. Magnus did testify, though, that
she was sometimes distracted at work because of her
daughter’s disability; while at work, Magnus would
often take calls from the assisted-living facility to
resolve issues arising with her daughter. But she
did not miss work because of her daughter and only
once took a short time off to care for her ailing mother.
  Magnus received a five percent raise at the beginning
of January 2009 despite the fact that she never received a
formal evaluation for her performance. The church pre-
sented evidence that this was an across-the-board, five
percent increase to all employees, with the exception
of recently-hired part-time employees. McCoy testified
that the church had given its employees across-the-
board pay increases in previous years and that these
were not merit-based, although the church intended to
implement a merit-based raise system.
  On Sunday, January 25, 2009, Valentine sent an email
to the committee members, including McCoy, stating that
No. 11-3767                                              7

committee member Charlotte Newsome “would like to
meet at 9am Wed. Jan. 28th, 2009 to discuss the Magnus
issue!” Valentine attested that Newsome advised her
during a previous phone conversation that she wanted
to meet Wednesday morning to discuss the logistics of
firing Magnus, including how to inform Magnus of the
decision, who should be there, and whether security
should be present. On January 27, Magnus called and
informed Branker that she would be an hour late due to
a medical situation concerning her disabled daughter.
When Magnus arrived at work she informed McCoy
why she was late and told him she would come to
work one hour early the next day. McCoy said that
was ok. The church terminated Magnus’s employment
the next day and gave her a letter signed by McCoy
and Valentine that stated, “[a]s a result of your continued
poor job performance, despite several suggestions re-
garding improvement strategies, your employment at
St. Mark . . . is terminated, effective immediately.” Al-
though not communicated to Magnus, McCoy testified
that the decision was also due to her refusal to work
weekends.


                     II. ANALYSIS
  Magnus brings this associational discrimination claim
under the ADA, 42 U.S.C. § 12112(b)(4), contending that
she was fired for her inability to work weekends and
for arriving late on January 27, both due to her disabled
daughter. She further asserts that the weekend schedule
violated state and federal law, and thus, could not consti-
8                                              No. 11-3767

tute a legitimate reason to terminate her employment
and that her performance was otherwise satisfactory.
As such, she claims the reasons given for her termination
were pretextual.
  The district court entered summary judgment in favor
of the church. Our review is de novo. McCoy v. Harrison,
341 F.3d 600, 604 (7th Cir. 2003). Summary judgment is
appropriate only if “the movant shows that there is no
genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). We construe all facts and reasonable inferences
in the light most favorable to Magnus. Spivey v. Adaptive
Mktg. LLC, 622 F.3d 816, 822 (7th Cir. 2010).
  Under 42 U.S.C. § 12112(b)(4), an employer is pro-
hibited from discriminating against an employee
“because of the known disability of an individual with
whom [the employee] is known to have a relationship or
association.” See also 29 C.F.R. § 1630.8. Associational
discrimination claims are unlike those otherwise falling
under the ADA because employers are not required to
provide reasonable accommodations to non-disabled
workers. See Larimer v. Int’l Bus. Mach. Corp., 370 F.3d
698, 700 (7th Cir. 2004); see also 29 C.F.R. Pt. 1630, App.
(§ 1630.8) (“[A]n employer need not provide . . .
[an] employee without a disability with a reasonable
accommodation because that duty only applies to quali-
fied . . . employees with disabilities.”). Thus, an em-
ployee who cannot meet the attendance requirements
of her job is not protected by § 12112(b)(4).
  In our seminal case on this issue, we outlined three
categories into which “association discrimination” plain-
No. 11-3767                                                 9

tiffs generally fall: expense, disability by association,
and distraction. Magnus has brought a claim under the
distraction category. Larimer, 370 F.3d at 700. This theory
contemplates a scenario, for example, where an em-
ployee is fired because she is a bit inattentive on the job
due to her child’s or spouse’s disability that requires
her attention, but not so inattentive that she needs an
accommodation to perform to her employer’s satisfac-
tion. See id. We have endorsed a modified McDonnell
Douglas test for claims under this section of the ADA,
stating that a plaintiff can prove her case by establishing:
(1) she was qualified for the job at the time of the adverse
employment action; (2) she was subjected to an adverse
employment action; (3) she was known by her employer
at the time to have a relative or associate with a
disability; and (4) her case falls into one of the three
relevant categories of expense, distraction, or associa-
tion. Id. at 701-02.
  In a slightly different context, we noted that this modi-
fied McDonnell Douglas test and the direct method can
often be analyzed together because “[b]oth approaches
require the plaintiff to present evidence indicating it
is more likely than not the employer took the adverse
action because of the plaintiff’s disability,” Timmons v. Gen.
Motors Corp., 469 F.3d 1122, 1127 (7th Cir. 2006)—or
as more accurately stated for this case, because of the
plaintiff’s association with a disabled individual, see
Dewitt v. Proctor Hosp., 517 F.3d 944, 952 (7th Cir. 2008)
(Posner, J., concurring) (indicating that a plaintiff must
demonstrate that “the adverse employment action oc-
curred under circumstances raising a reasonable infer-
10                                              No. 11-3767

ence that the disability of the relative or associate was
a determining factor in the employer’s decision.”). This
is where Magnus’s claim falters.
  Although an employer does not have to accommodate
an employee because of her association with a disabled
person, the employer cannot terminate the employee
for unfounded assumptions about the need to care for
a disabled person. See Erdman v. Nationwide Ins. Co., 582
F.3d 500, 511 (3d Cir. 2009); see also Tyndall v. Nat’l
Educ. Ctr., 31 F.3d 209, 214 (4th Cir. 1994) (noting that
although termination based on assumptions regarding
future absences related to a relative’s care may give rise
to liability, termination resulting from an employee’s
past absences and clear indication of future absences
does not). The legislative history accompanying this
section, H.R. Rep. No. 101-485, at 61-62, reprinted in
1990 U.S.C.C.A.N. 303, 343-44, explains:
     [A]ssume, for example that an applicant applies
     for a job and discloses to the employer that his
     or her spouse has a disability. The employer be-
     lieves the applicant is qualified for the job. The
     employer, however, assuming without founda-
     tion that the applicant will have to miss work or
     frequently leave work early or both, in order to
     care for his or her spouse, declines to hire the
     individual for such reasons. Such a refusal is
     prohibited by this subparagraph.
     In contrast, assume that the employer hires the
     applicant. If he or she violates a neutral employer
     policy concerning attendance or tardiness, he or
No. 11-3767                                              11

   she may be dismissed even if the reason for the
   absence or tardiness is to care for the spouse. The
   employer need not provide any accommodation
   to the nondisabled employee.
See also 29 C.F.R. Pt. 1630, App. (§ 1630.8) (stating that
an employer may not make decisions based on the
“belie[f] that the [employee] would have to miss work or
frequently leave work early” in order to take care of a
disabled person).
   We can quickly dispose of Magnus’s argument that
she was improperly terminated in violation of state
and federal law because she was asked to work seven
straight days without overtime pay. Magnus has not
brought suit under either Illinois’s One Day Rest in
Seven Act, 820 ILCS 140/2, or the Fair Labor Standards
Act, 29 U.S.C. § 207, 215(a). As such, and as the district
court correctly observed, “[t]his is . . . not a case about
wage and hour violations.” Magnus v. St. Mark, No. 1:10-cv-
00380, 2011 WL 5515521, at *5 (N.D. Ill. Nov. 10, 2011).
Magnus’s claim on appeal is association discrimina-
tion under the ADA and therefore, to succeed, she must
present evidence that her daughter’s disability was a
determining factor in the church’s termination decision.
The church’s reason for taking the adverse action must
be based on a discriminatory intent. Stockwell v. City
of Harvey, 597 F.3d 895, 901-02 (7th Cir. 2010).
  To support her claim under the ADA, Magnus relies
heavily on the timing of her termination; she was termi-
nated just one day after arriving late to work because
she needed to tend to her daughter. Although temporal
12                                                 No. 11-3767

proximity can serve as an important evidentiary ally of
the plaintiff, see Davis v. Time Warner Cable of Se. Wis., L.P.,
651 F.3d 664, 674-75 (7th Cir. 2011), it rarely is alone
sufficient to create a triable issue on causation, Milligan
v. Bd. of Tr. of S. Ill. Univ., No. 10-3862, 2012 WL 2764971,
at *10 (7th Cir. July 10, 2012). “Under ordinary circum-
stances, close temporal proximity provides evidence
of causation and may permit a plaintiff to survive sum-
mary judgment provided that there is other evidence
that supports the inference of a causal link.” Id. (emphasis
added) (quotations omitted). We have “underscored
the importance of context in assessing whether an infer-
ence of causality is warranted.” Davis, 651 F.3d at 675.
The context here does not justify such an inference.
  The decision to terminate Magnus was made the week-
end before her one-hour-late arrival. Although Magnus
disputes this, she presented no evidence supporting a
competing reasonable inference. Further, no evidence
suggests that the church was displeased with Magnus’s
late arrival. Magnus offered to make up the time the
next day and the record reveals that she had a solid
work attendance, including arriving on time for her
shifts and often staying late to complete assignments.
Magnus also presented no evidence that the church
had unfounded assumptions that her one-hour-late
arrival was the start of a pattern.
  The church provided legitimate, non-discriminatory
reasons for its actions. Magnus had been counseled just
two months prior to her termination for her unsatisfactory
work performance. Even if her unsatisfactory work per-
No. 11-3767                                              13

formance was in part due to distractions caused by her
disabled daughter, as explained, the church was not
required to provide Magnus with an accommodation to
enable her to perform her job to the church’s satisfaction.
See Stansberry v. Air Wis. Airlines Corp., 651 F.3d 482,
480 (6th Cir. 2011) (even if employee’s poor work perfor-
mance was due to wife’s illness, it’s irrelevant because
the employee was not entitled to a reasonable accom-
modation). Further, the church knew that Magnus had
a daughter with a disability before it promoted her to
a full-time position. It also knew that her daughter’s
disability was at times distracting and upsetting for
Magnus, yet, the church still promoted her, undercutting
an inference that she was terminated based on
unfounded fears that her daughter’s disability would
adversely affect her work. See Blasdel v. Nw. Univ., No. 11-
2085, 2012 WL 2927763, at *6 (7th Cir. July 19, 2012); see
also Stansberry, 651 F.3d at 488.
  Although Magnus received praise from McCoy after
he counseled her, nothing in the record shows that
Magnus corrected the specific performance deficiencies
he had previously noted. Further, it matters not that
McCoy’s evaluation may have been wrong, what
matters is whether he honestly believed that Magnus’s
performance was deficient. See Wolf v. Buss (Am.) Inc., 77
F.3d 914, 919-20 (7th Cir. 1996). “[W]e do not sit as a
kind of ‘super-personnel department’ weighing the
prudence of employment decisions made by firms
charged with employment discrimination.” O’Regan v.
Arbitration Forums, Inc., 246 F.3d 975, 984 (7th Cir. 2001)
(quotations omitted).
14                                              No. 11-3767

  Magnus points out that she received a raise just two
weeks before her termination. See Dey v. Colt Constr. &
Dev. Co., 28 F.3d 1446, 1459, 1461 (7th Cir. 1994) (con-
cluding that a raise, along with suspicious timing of
termination, created an inference of retaliation.) The
church, however, presented evidence that this was an
across-the-board, five percent increase to all employees,
with the exception of recently-hired part-time employees,
and was not merit-based. Similar raises had been given
in previous years. Magnus’s argument that this was
actually a merit-based raise stems from her employ-
ment offer letter, which said the church intended to
establish a review program for determining pay raises
based on job performance. The record is undisputed,
though, that the church had not yet established any
performance review program.
  Both parties further agree that Magnus’s unwillingness
to work weekends was a contributing and possibly
primary reason for her termination. Although Magnus
argues that requiring her to work weekends in addition
to her normal schedule violated wage and hour laws,
she has not shown that this reason was a lie to cover up
for associational discrimination. See Koski v. Standex Int’l
Corp., 307 F.3d 672, 677 (7th Cir. 2002); see also Erdman,
582 F.3d at 510 n.6 (noting that although the reason for
termination did not violate the ADA, it may have
violated the FMLA). The church asked Magnus to
rotate her schedule with the other full-time secretary so
that neither had to work a disproportionate number of
weekend days. This supports a conclusion that the
church was not discriminating against Magnus but
No. 11-3767                                                15

simply treating her like her comparator. Magnus was not
entitled to special consideration.
  We agree with the district court that “it is . . . difficult
to escape the conclusion that the crux of this case
remains Magnus’ belief that she should not be made
to work on weekends when she needs to care for her
daughter.” 2011 WL 5515521 at *4. Unfortunately for
Magnus, despite the fact that the church may have
placed her in a difficult situation considering her com-
mendable commitment to care for her disabled daughter,
she was not entitled to an accommodated schedule. See
Tyndall, 31 F.3d at 214. “[T]he association provision does
not obligate employers to accommodate the schedule
of an employee with a disabled relative.” Erdman, 582
F.3d at 510; see also 29 C.F.R. Pt. 1630, App. (§ 1630.8) (em-
ployees are not entitled to modified work schedules
to enable them to care for disabled family members).


                    III. CONCLUSION
  For the reasons stated, we A FFIRM the district court’s
grant of summary judgment in favor of the church and
against Magnus.




                            8-8-12